Ferguson, Judge
(concurring):
In United States v Reiner, 8 USCMA 101, 23 CMR 325, Judge Latimer held— with the Chief Judge concurring in the result — that a board of review could purge the prejudicial effect of a law officer’s erroneous instruction on maximum sentence by reassessing the sentence although neither the staff judge advocate in his post-trial review, nor the board of review in its opinion offered the slightest indication of an appreciation of the error. Although recognizing the power of the board of review to purge that type of error, I dissented in that ease because I was unable to “assume that they have done their duty when their own opinion is silent on the matter.” In the instant case, however, the board, in its written opinion fully discussed the effect of the legal officer’s comments, and concluded that they were
“. . . derogatory of the accused and that the latter has not had opportunity to comment thereon the Board is of the opinion that it can by its own action cure any error that may exist since the purported error relates to the appropriateness of the sentence only. ... In determining the appropriateness of the sentence we will disregard that portion of the statement of the legal officer complained of here.”
*208In addition the board of review substantially reduced the sentence imposed by the Court and approved by the convening authority. As a result of the board’s well-considered opinion, I am not — as I was in the Reiner case, supra —“forced to grope blindly in the dark in an effort to determine whether the error was considered and the sentence reassessed on that basis.” Accordingly, I concur in the Court’s decision.
Judge Latimer concurs in the result.